           Case 1:20-cv-00804-DAD-SAB Document 17 Filed 10/23/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   RONALD GRAFFT, et al.,                                Case No. 1:20-cv-00804-DAD-SAB

12                  Plaintiffs,                            ORDER GRANTING MOTION FOR
                                                           EXTENSION OF DEADINE TO FILE
13           v.                                            DISPOSITIVE DOCUMENTS

14   GEA FARM TECHNOLOGIES, INC., et al.,                  (ECF No. 15)

15                  Defendants.                            THIRTY-DAY DEADLINE

16

17          Plaintiffs Ronald Grafft, David Moore, and Tony Domingos filed this action against

18 Defendants GEA Farm Technologies, Inc. and GEA North America, Inc. on June 8, 2020. (ECF

19 No. 1.) On July 30, 2020, a notice of settlement was filed and the parties were ordered to file
20 dispositive documents within forty-five days. (ECF No. 11.) On September 16, 2020, an order

21 to show cause why sanctions should not issue for the failure to comply with the July 30, 2020

22 order was filed. (ECF No. 12.) Defendant filed a response to the order to show cause and it was

23 discharged on September 18, 2020. (ECF Nos. 13, 14.) The parties were ordered to file

24 dispositive documents within forty-five days. (ECF No. 14.) On October 22, 2020, a document

25 entitled “STIPULATION OF DISMISSAL PURSUANT TO SETTLEMENT” was filed which is

26 neither a stipulation nor does it seek dismissal.
27          Under Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, ‘a plaintiff has an

28 absolute right to voluntarily dismiss his action prior to service by the defendant of an answer or a


                                                       1
           Case 1:20-cv-00804-DAD-SAB Document 17 Filed 10/23/20 Page 2 of 3


 1 motion for summary judgment.’ ” Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193

 2 F.3d 1074, 1077 (9th Cir. 1999) (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir.

 3 1997)). Here, Defendant has filed an answer, so this action cannot be dismissed pursuant to Rule

 4 41(a)(1)(A)(i).

 5          Federal Rule of Civil Procedure 41(a)(1)(A)(ii) provides that a “plaintiff may dismiss an

 6 action without a court order by filing a stipulation of dismissal signed by all parties who have

 7 appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). A party may also dismiss an action by filing a

 8 motion requesting the Court to dismiss the action. Fed. R. Civ. P. 41(a)(2). A motion for

 9 voluntary dismissal under Rule 41(a)(2) is addressed to the sound discretion of the district court.

10 Hamilton v. Firestone Tire & Rubber Co. Inc., 679 F.2d 143, 145 (9th Cir. 1982).

11          The notice of dismissal is defective under Rule 41(a) because it is not a signed stipulation

12 by all parties who have appeared and it is not a motion under Rule 41(a)(2). The document is

13 only signed by defense counsel so it is not a proper stipulation.

14          Additionally, the document does not seek dismissal of the action, but states that the

15 parties are stipulating to dismiss the eight cause of action that alleges claims under the Private

16 Attorney General Act. The Ninth Circuit has held that Federal Rule of Civil Procedure 41(a)(1)

17 cannot be used to dismiss individual claims against defendants, and that Rule 15 is the proper

18 mechanism to do so. See Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 687

19 (9th Cir. 2005) (“In the specific context of Rule 41(a)(1), we have held that the Rule does not
20 allow for piecemeal dismissals.       Instead, withdrawals of individual claims against a given

21 defendant are governed by [Rule 15].”); Ethridge v. Harbor House Rest., 861 F.2d 1389, 1392

22 (9th Cir. 1988) (holding a plaintiff cannot use Rule 41 “to dismiss, unilaterally, a single claim

23 from a multi-claim complaint.”); but see Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir.

24 1997) (“The Plaintiff may dismiss some or all of the defendants, or some or all of his claims,

25 through a Rule 41(a)(1) notice.”). Therefore, dismissal of a single claim from the complaint

26 would properly be filed as a motion for leave to amend under Rule 15. While the Court has
27 construed such stipulations as motions for leave to amend under Rule 15, as discussed above, the

28 document filed is not signed by Plaintiffs and therefore is not a proper stipulation. See Local


                                                     2
            Case 1:20-cv-00804-DAD-SAB Document 17 Filed 10/23/20 Page 3 of 3


 1 Rule 143(a).

 2          Finally, the document does not request dismissal of the action, but states that the parties

 3 will seek dismissal of the balance of the case after certain additional obligations by the parties

 4 are fulfilled. (Decl. of William M. Woolman in Support of Settlement, ¶ 3, ECF No. 15-1.) The

 5 Court construes the document as a second motion for an extension of time to file dispositive

 6 documents. The parties have previously been provided with ninety days in which to finalize the

 7 settlement. The Court shall grant the parties an additional thirty days in which to file dispositive

 8 documents, and any further requests for an extension of time will be required to demonstrate

 9 good cause to further continue the deadline.

10          Accordingly, IT IS HEREBY ORDERED that:

11          1.      The stipulation of dismissal is construed as a motion for an extension of time to

12                  file dispositive documents;

13          2.      The motion for an extension of time is GRANTED;

14          3.      Dispositive documents shall be filed within thirty (30) days of the date of entry of

15                  this order; and

16          4.      Any further requests to continue the deadline to file dispositive documents shall

17                  be required to demonstrate good cause.

18
     IT IS SO ORDERED.
19
20 Dated:        October 23, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


                                                     3
